                     IN THE UNITED STATES DISTRICT COURT

              FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                 CHARLOTTE DIVISION

JUDICIAL WATCH, INC.,

                    Plaintiff,
      v.

NORTH CAROLINA; THE NORTH
CAROLINA STATE BOARD OF
ELECTIONS; KAREN BRINSON BELL, in
her capacity as the Executive Director of the        Civil Action No. 3:20-cv-211
North Carolina State Board of Elections; THE
MECKLENBURG COUNTY BOARD OF
ELECTIONS; MICHAEL G. DICKERSON, in
his official capacity as the Director of Elections
for Mecklenburg County; CAROL HILL
WILLIAMS, in her capacity as the Chair of the
Mecklenburg County Board of Elections; THE
GUILFORD COUNTY BOARD OF
ELECTIONS; CHARLIE COLLICUTT, in his
official capacity as Director of Elections for
Guilford County; and HORACE KIMEL, JR., in
his capacity as Chair of the Guilford County
Board of Elections,
                      Defendants, and

THE LEAGUE OF WOMEN VOTERS OF
NORTH CAROLINA AND THE NORTH
CAROLINA A. PHILIP RANDOLPH
INSTITUTE,

    Proposed Defendant-Intervenors.



  REPLY IN SUPPORT OF THE LEAGUE OF WOMEN VOTERS OF NORTH
CAROLINA AND THE NORTH CAROLINA A. PHILIP RANDOLPH INSTITUTE’S
              MOTION TO INTERVENE AS DEFENDANTS




                                               2

   Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 1 of 21
        Judicial Watch (“Plaintiff”) opposes the League of Women Voters of North Carolina’s

(“LWVNC”) and the North Carolina A. Philip Randolph Institute’s (“APRI” and, together with

LWVNC, “Defendant-Intervenors”) intervention in this case by repeatedly asserting that it is

seeking no relief beyond an order requiring that the State of North Carolina (“State Defendant”)

and Mecklenburg and Guilford Counties (the “County Defendants”) simply follow the law. In its

misguided effort to cast Defendant-Intervenors’ interest in protecting the rights of registered voters

as unrelated to its own effort to force Defendants to purge those voters from the rolls, Plaintiff

misstates the requirements of the National Voter Registration Act of 1993 (“NVRA”) and

misrepresents its own allegations in the Complaint.

        Defendant-Intervenors’ interest in preventing the wrongful removal of their members,

voters they have registered, and other North Carolinians from the voter rolls, is vital to their

missions and protectable under the NVRA, and that interest is threatened by the relief requested

in the Complaint. This interest cannot be adequately protected by Defendants whom Defendant-

Intervenors—and others working to prevent wrongful voter purges—have been forced to sue in

the past for violating the very law at issue in this case. Defendant-Intervenors respectfully request

that this Court grant their motion to intervene as of right or, alternatively, for permissive

intervention.

  I.    The Court Should Grant Intervention as of Right

           a. Defendant-Intervenors have a significantly protectable interest

        Defendant-Intervenors have a significantly protectable interest in ensuring that the NVRA

is enforced and interpreted appropriately such that their members and other eligible voters they

have expended their limited resources registering to vote are not removed from the voter rolls. See

Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986) (“[L]iberal intervention is desirable to dispose



                                                  3

       Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 2 of 21
of as much of a controversy ‘involving as many apparently concerned persons as is compatible

with efficiency and due process.’” (quoting Nuesse v. Camp, 385 F.2d 694, 700 (D.C. Cir. 1967))).

       As noted in Defendant-Intervenors’ motion, courts in this and other circuits have

recognized this interest. In Bellitto v. Snipes, the court granted intervention by right on behalf of a

group asserting, like Defendant-Intervenors here, that its interest and the interests of its members

“would be threatened by the court-ordered ‘voter list maintenance’ sought by Plaintiffs in Count I

of their Amended Complaint, which [intervenor] maintains could itself violate the NVRA.” Case

No. 16-cv-61474, 2016 U.S. Dist. LEXIS 128840, at *6 (S.D. Fla. Sept. 20, 2016). In NAACP v.

Duplin County, the United States District Court for the Eastern District of North Carolina granted

intervention by right to “interested citizens and registered voters” from Duplin County in litigation

involving changes to the election method there, noting that even though the claimed interest did

not “clearly correspond to the interests set forth in the case law,” the Fourth Circuit’s direction in

Feller endorsing “liberal intervention” necessitated intervention nonetheless. Case No. 7:88-CV-

00005-FL, 2012 U.S. Dist. LEXIS 12513, at *14 (E.D.N.C. Feb. 2, 2012).

       These same interests and considerations apply here, where there is a dispute over what the

applicable law requires and how the interpretation of that law will affect individual voters. The

right of Defendant-Intervenors’ members to remain registered so they may exercise their right to

vote is beyond dispute. If the State and County Defendants unnecessarily implement new, and

therefore untested and potentially unreliable, procedures as requested by Plaintiff here, Defendant-

Intervenors would be required to identify and assist their members and other eligible voters who

may be improperly removed from voter rolls and may be unaware of this fact, diverting much

needed resources from other organizational activities. Nicholas Decl. ¶¶ 8-9 (Ex. 2 to Mot. To

Intervene, ECF No. 20-3); Montford Decl. ¶¶ 9-10 (Ex. 3 to Mot. To Intervene, ECF No. 20-4).



                                                  4

      Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 3 of 21
Additionally, if eligible voters whom Defendant-Intervenors have expended their limited resources

to register are removed from the voting rolls, then Defendant-Intervenors will have to expend

additional limited resources to re-register these people and their original voter registration efforts

will have been nullified. Nicholas Decl. ¶¶ 8-9 (Ex. 2 to Mot. To Intervene, ECF No. 20-3);

Montford Decl. ¶ 9 (Ex. 3 to Mot. To Intervene, ECF No. 20-4).

       These interests are plainly implicated in this litigation. Plaintiff contends that the

Defendants have failed to satisfy their obligation under the NVRA to make a reasonable effort to

remove voters who have died or changed residence. Defendant-Intervenors contend that

Defendants have not only satisfied this obligation but have gone beyond it, and that any further

removals are not only not required, but threaten to erroneously sweep in eligible voters, potentially

depriving them of their right to vote and requiring Defendant-Intervenors to expend resources to

ensure that these individuals remain registered.

       Thus, contrary to Plaintiff’s assertion in its Brief, Defendant-Intervenors’ interest in this

litigation is not a mere “political preference[].” Pl. Resp. at 2. Rather, Defendant-Intervenors

“stand to gain or lose” depending on the outcome of this matter. Teague v. Bakker, 931 F.2d 259,

261 (4th Cir. 1991). At base, Defendant-Intervenors’ interest concerns the individual right to vote

of specific North Carolina voters whose rights could be harmed by an adverse judgment or

settlement in this case. Indeed, this interest is much more concrete than the abstract political

interest Plaintiff asserts in the Complaint, which is predicated on its members’ alleged “concern[]

about the state of the nation’s voter registration rolls.” Compl. ¶ 24 (ECF No. 1). Defendant-

Intervenors’ interests are heightened given Plaintiff’s choice to single out Guilford and

Mecklenburg Counties—counties that are home to large African American populations and three

of the state’s historically black colleges, and counties where Defendant-Intervenors perform



                                                   5

      Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 4 of 21
substantial work—despite Plaintiff’s allegation that its analysis found violations of the NVRA in

“a significant proportion of North Carolina’s 100 counties.” Compl. ¶ 37.

       Plaintiff’s contention that Defendant-Intervenors have no protectable interest because

Plaintiff seeks removal only of ineligible voters is wrong as a matter of law and fact, and is belied

by Plaintiff’s allegations and the relief that it seeks. Plaintiff’s contention that it is not seeking

“new” and “untested” list maintenance procedures is illogical. In the Complaint, Plaintiff expressly

seeks an order requiring Defendants to “develop and implement” a voter removal program. Compl.

at 16, Prayer for Relief ¶ c. Given that Defendants already operate a voter removal program that

satisfies the NVRA, see North Carolina State Board of Elections, Maintaining the Voter

Registration Database in North Carolina (Jul. 27, 2017) (“List Maintenance Manual”), 1 Plaintiffs

can only be seeking a “new” program that would include processes that go beyond those

Defendants currently implement and that are therefore “untested” in these jurisdictions.

       Plaintiff further contends that the removals it seeks are not “unnecessary, improper, or

unlawful,” as Defendant-Intervenors assert, and that Defendant-Intervenors therefore have no

interest at stake here. This argument presumes the very issue in dispute in this litigation: whether

the removals Plaintiff seeks are required—or even permitted—by the NVRA and whether,

regardless of whether the removals are lawful, they will properly target only ineligible voters or

will improperly sweep in eligible voters. Plaintiffs’ bare assurances that it will seek nothing that

could harm Defendant-Intervenors’ interests is speculative and insufficient to defeat intervention.

       Moreover, contrary to Plaintiff’s protestations, its own allegations reveal that the purges it

seeks are indeed unnecessary, improper, and unlawful. In both the Complaint and Plaintiff’s


1Available at
https://s3.amazonaws.com/dl.ncsbe.gov/Public_Records_Requests/Judicial_Watch_04122019/N
orth_Carolina_ListMaintenancePolicy.pdf.

                                                  6

      Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 5 of 21
Opposition, Plaintiff argues that the Defendants have violated the NVRA by failing to remove

voters who have not voted “since prior to election day 2014.” See Compl. ¶¶ 55-57; Pl. Resp. at 4

(ECF No. 28). Indeed, this is the only category of voters Plaintiff has identified as allegedly

requiring removal under the NVRA’s mandate that states have a program to remove voters who

have changed residence or died. See 52 U.S.C. § 20507(a)(4). First, removal of these voters is

unnecessary because it is not mandated by the NVRA where Defendants already implement a

program that is sufficient to satisfy the NVRA’s “reasonable effort” requirement. See List

Maintenance Manual at 10-18 (describing North Carolina’s twice annual National Change of

Address program); Bellitto v. Snipes, 935 F.3d 1192, 1205 (11th Cir. 2019) (explaining that use of

the National Change of Address program is sufficient to satisfy the NVRA’s “reasonable effort”

requirement). Second, removal of these voters would be improper because forcing the state to

purge voters on the aggressive “no-contact” timeline Plaintiffs demand, with no evidence other

than the lack of voting activity that the voter has moved or died, has been shown to sweep up

eligible voters. 2 Third, purging voters with no voting activity since 2014 would be unlawful

because (a) the NVRA permits removal only where the voter fails to vote in two federal election

cycles after failing to reply to a notice, and that period has not yet expired for these voters, see 52

U.S.C. § 20507(d)(1); List Maintenance Manual, at 5 (indicating that voters with no activity in

2014 were sent confirmation notices in 2017); and (b) imposing additional or different list-

maintenance procedures in only two of North Carolina’s 100 counties, as Plaintiff seeks, would




2 See Michael C. Herron and Daniel A. Smith, “Estimating the Differential Effects of Purging
Inactive Registered Voters” (Incomplete Conference Draft, Jul. 25, 2018), at 3-4, available at
https://esra.wisc.edu/papers/HS.pdf. This is one area (concerning the effect of erroneous list
maintenance procedures on eligible voters), among others, to which the Defendant-Intervenors
would be able to contribute expert testimony during discovery.

                                                  7

      Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 6 of 21
result in a list program that is non-uniform and very likely discriminatory, in violation of the

NVRA. See 52 U.S.C. § 20507(b)(1).

       Finally, Plaintiff’s attempt to distinguish this case from the long list of other matters in

which intervention has been granted or where similar interests in NVRA cases were recognized is

unavailing. See Pl. Resp. at 9. Plaintiff’s failure to specify the precise nature of the illegality it

alleges or the precise contours of the program it seeks is hardly grounds for concluding that

Defendant-Intervenors’ interests are not at issue. Plaintiff cannot hide behind the vagueness of its

allegations to defeat intervention and thereby benefit from the insufficiency of its own complaint,

which nowhere plausibly alleges a failure of reasonable measures. Cf. Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (“[A] plaintiff’s obligation to provide the grounds of his entitlement to

relief requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . Factual allegations must be enough to raise a right to relief above

the speculative level.” (internal citations and quotations omitted)).

       Similarly, Plaintiff’s reliance on Judicial Watch v. Logan, Case No. 2:17-cv-8948 (C.D.

Cal. 2017), is misplaced. Not only was the denial of intervention in Logan vacated by the Ninth

Circuit in Judicial Watch v. Padilla, Nos. 18-56102, 18-56105, 2019 U.S. App. LEXIS 8347, at

*3 (9th Cir. Mar. 20, 2019), but it is an outlier that runs contrary to the “liberal intervention”

standard endorsed by the Fourth Circuit in Feller, and followed under similar circumstances in

NAACP v. Duplin County, discussed above. 3



3 Plaintiff also relies on McHenry v. Commissioner, 677 F.3d 214 (4th Cir. 2012), to contend that
Defendant-Intervenors’ interests are too “general” to support intervention. Pl. Resp. at 11. In
McHenry, the Virgin Islands requested to intervene in a matter interpreting the U.S. Tax Code by
contending the resulting statutory interpretation would affect its enforcement of certain tax
provisions. However, the court determined that, in reality, “the Virgin Islands cannot legitimately
claim to be administering any of these provisions of the U.S. Tax Code.” 677 F.3d at 220. By
contrast, in this matter Plaintiff does not dispute the truth of Defendant-Interventor’s asserted
                                                  8

      Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 7 of 21
              b. Denial of Defendant-Intervenors’ intervention will impair and impede their ability
                 to protect their interest

           Intervention of right must be granted if “disposing of the action may as a practical matter

impair or impede the movant’s ability to protect its interest.” Fed. R. Civ. P. 24(a) (emphasis

added); see also Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999). An order of

this court or a settlement could impair the Defendant-Intervenors’ rights by resulting in the

removal of eligible voters who are their members or who they expended resources registering to

vote. 4

           Plaintiff argues that Defendant-Intervenors’ interests cannot be impaired because “the

alleged harm from ‘improper’ removals of those sent confirmation notices would only occur from

two to four years after any such remedy is ordered.” Pl. Resp. at 13. Even if true, the mere fact that

the impairment of Defendant-Intervenors’ interests would occur at some point in the future is not

grounds for denying intervention. Here, any list maintenance that leads to the removal of eligible

voters will impair Defendant-Intervenors’ interests, regardless of whether it occurs before or after

the 2020 Presidential Election.

           Plaintiff also inaccurately contends that “future events are not a basis for granting

intervention.” Pl. Resp. at 13. As an initial matter, Rule 24 requires intervention where disposing

of the action “may” impair or impede the movant’s ability to protect its interest—not “will” or

“has” impeded that interest. Fed. R. Civ. P. 24(a). The Rule therefore contemplates potential future


activities and interests in protecting eligible voters that it has registered from unlawful and
unnecessary purging.
4 Although the relief Plaintiff seeks plainly runs counter to the NVRA, Defendant-Intervenors are
not presuming that this Court would issue an order or approve a settlement that violates federal
law—contrary to Plaintiff’s contention. Because States have considerable leeway under the NVRA
in how they carry out their list-maintenance obligations, even a permissible program could
negatively impact eligible voters, and Defendant-Intervenors’ involvement will help ensure that
any such impacts are mitigated as much as possible.

                                                    9

          Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 8 of 21
events as a basis for granting intervention. Furthermore, the case on which Plaintiff relies for its

gross overstatement, United States v. Michigan, 424 F.3d 438 (6th Cir. 2005), supports at best a

much narrower principle and, in any event, is inapposite. In Michigan, the proposed intervenors

were seeking a declaration regarding the Native American Tribes’ use of land outside the confines

of their reservations with respect to logging, easements, and other specific uses. Id. at 442-43. In

doing so, they asserted affirmative defenses in their proposed answer that sought to “inject

management and regulatory issues that are not yet before the court.” Id. at 444. The court held that

“[w]hile the proposed intervenors may be legitimately concerned about these future issues, they

are not now, and possibly never will be, before the district court.” Id. at 444. Here, the interests

Defendant-Intervenors assert are directly implicated by the issues Plaintiff put before the court in

its Complaint. If the court grants the relief Plaintiff seeks, the question is not whether that relief

will be implemented and Defendant-Intervenors’ interests impaired, but when.

       Additionally, contrary to Plaintiff’s argument that a decision in this case or a court-

approved settlement will have no stare decisis effect, an outcome that mandates additional list

maintenance procedures will very likely preclude or complicate Defendant-Intervenors’ ability to

assert their rights in a separate suit. Even though the NVRA offers a private right of action in 52

U.S.C. § 20510(b), any challenge to a purge of an eligible voter pursuant to a program that has the

blessing of this Court will necessarily have to address the stare decisis effect of this Court’s

decisions. Further, forcing Defendant-Intervenors to go through the arduous process of filing a

separate case to protect and vindicate the rights of eligible voters who may be improperly removed

is a waste of judicial resources when those rights can be protected in this case.

       Ohio Valley Environmental Coalition, Inc. v. McCarthy, 313 F.R.D. 10 (S.D.W.V. 2015),

which Plaintiff cites for its argument that collateral litigation is sufficient to protect Defendant-



                                                 10

      Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 9 of 21
Intervenors’ rights, is inapplicable to the facts here. The plaintiff in McCarthy sought to compel

the EPA to institute a rulemaking, and the court held that the proposed intervenor would have

adequate opportunity to protect its interests in the administrative process should the plaintiffs

prevail. Id. at *26-27. The court held that the mere fact that the EPA might be ordered to initiate a

rulemaking that might ultimately result in a rule that would impair the intervenor’s interests was

insufficient to support intervention. Id. 5 In this case, there will be no post-judgment proceeding

such as a rule-making in which Defendant-Intervenors could participate to defend and vindicate

their interests. If Defendant-Intervenors are not permitted to intervene, they will be faced with the

prospect of bringing a facial challenge to a list-maintenance program this Court had approved or

waiting until after the damage is done—i.e., after an eligible voter has already been removed—to

bring an as-applied challenge to a removal that had occurred pursuant to court-approved or court-

ordered list-maintenance. Putting aside the lack of judicial efficiency to this approach, Defendant-

Intervenors should not have to rely on an ex-post remedy to protect their interest in protecting

eligible voters when there is an opportunity to protect these voters before such an important right

is stripped away.

           c. The State and County Defendants Are Inadequate Representatives of Defendant-
              Intervenors’ Interest




5 Plaintiff’s reliance on Greene v. United States, 996 F.2d 973, 977 (9th Cir. 1993), is also
inapposite because the proposed intervenors were trying to protect a court’s ruling in their favor.
In this case, Defendant-Intervenors are not seeking to preserve the favorable effects of stare decisis
but are seeking to prevent the “practical impairment” of any decision of this court or settlement
between the Plaintiff and Defendants. See United States v. Oregon, 839 F.2d 635, 638 (9th Cir.
1988). Similarly, Plaintiff’s reliance on Virginia v. Westinghouse Electric Corp., 542 F.2d 214,
217 (4th Cir. 1976) is inapposite because in Virginia, the State of Virginia conceded that the
plaintiff already adequately represented its interests and that it was only worried about any
settlement agreement. That is not true of Defendant-Intervenors here.

                                                 11

     Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 10 of 21
       The Fourth Circuit has explicitly adopted the standard set forth in Trbovich v. United Mine

Workers, 404 U.S. 528 (1972), holding that a proposed intervenor need only show that

“representation of its interest ‘may be’ inadequate” and that this threshold is “minimal.” United

Guar. Residential Ins. Co. v. Phila. Sav. Fund Soc’y, 819 F.2d 473, 475 (4th Cir. 1987) (quoting

Trbovich, with emphasis added by the Fourth Circuit). The Fourth Circuit’s holding in Stuart v.

Huff, 706 F.3d 345 (4th Cir. 2013), on which Plaintiff relies, does not contradict this standard. As

an initial matter, the court in Stuart nowhere refers to a “strong presumption” of adequate

representation as Plaintiff repeatedly and erroneously contends. See Pl. Resp. at 2, 14-16, 18.

Moreover, the court in Stuart held that there is a heightened standard only where the proposed

intervenor has the “same objective” as the government party. Stuart, 706 F.3d at 352. That is the

not the case here.

       Notably, none of the Defendants oppose intervention. Moreover, Defendant-Intervenors do

not have the same objective as the State and County Defendants: Defendant-Intervenors have an

interest in protecting specific eligible voters—their members and voters they have registered—

from being improperly and unlawfully removed from the North Carolina Voter Rolls, whereas the

State and County Defendants have competing interests in (a) defending their list-maintenance

procedures, (b) limiting the state and counties’ liability and costs in litigation, and, of course, (3)

ensuring eligible voters are able to register to vote and remain registered. The first two

considerations could obviously interfere with the effectuation of the third interest, and thus the

Defendants must balance these interests in a manner at odds with the interests of Intervenor-

Defendants. Consistent with this, the State’s submission—in which it does not oppose

intervention—identifies the obligations it has to the electorate at large but never contends that the

Defendants have the same objectives as the Defendant-Intervenors. State Resp. (ECF No. 29). Nor



                                                  12

     Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 11 of 21
could it: Programs similar to the no-contact list-maintenance system the State and County

Defendants are defending here have been shown to erroneously remove eligible voters, a fact the

Defendants are unlikely to highlight. Indeed, Defendant-Intervenors and other organizations with

similar missions have been forced to sue the State Defendants in the past to compel their

compliance with the very law at issue here, the NVRA. See Action NC v. Strach, Case No. 1:15-

cv-01063-LCB-JEP (Dec. 15, 2015) (lawsuit by Intervenor A. Philip Randolph Inst. and other

organizations challenging violations of Sections 5 and 7 of the NVRA); N.C. State Conference of

the NAACP v. N.C. State Bd. of Elections, Case No. 1:16CV1274, 2016 U.S. Dist. LEXIS 153249,

at *4-8 (M.D.N.C. Nov. 4, 2016) (lawsuit in which defendants the North Carolina State Board of

Elections and several county boards of election argued that the purge of eligible voters without

notice and during the 90-day quiet period did not violate the NVRA). Thus, the State and County

Defendants cannot adequately represent the Defendant-Intervenors’ interests because they do not

share the same objectives and there is a substantial likelihood their goals will directly conflict with

Defendant-Intervenors’, just as they have in the past. 6 As they meet the standard set forth in Rule

24(a)(2), Defendant-Intervenors should be granted intervention by right.



6 See also, e.g., Rutherford Cty. v. Bond Safeguard Ins. Co., Case No. 1:09cv292, 2010 U.S. Dist.
LEXIS 62878, at *8 (W.D.N.C. May 31, 2010) (upholding the Magistrate Judge’s finding that
without the intervention of the proposed intervenor, the plaintiff may make a decision that will
result in greater costs for the intervenor); NISH v. Cohen, 191 F.R.D. 94, 97 (E.D. Va. 2000) (“[I]n
at least one previous case, the Secretary of Defense and the Secretary of the Army have argued for
an interpretation of the [Randolph-Sheppard] Act at odds with the construction favored by some
of the [proposed intervenors].”); Alt v. United States Envtl. Prot. Agency, Case No. 2:12-CV-42,
2012 U.S. Dist. LEXIS 194429, at *17 (N.D.W. Va. Oct. 9, 2012) (“[A] mere ‘tactical similarity’
of the ‘present legal contentions’ of a plaintiff and a proposed plaintiff-intervenor does not assure
adequacy of representation or preclude a plaintiff-intervenor from the opportunity to appear.”);
Fund for Animals, Inc. v. Norton, 322 F.3d 728, 736 (D.C. Cir. 2003) (“[Courts] have often
concluded that governmental entities do not adequately represent the interests of aspiring
intervenors [given the government’s often broader interests and the aspiring intervenors narrower
interest].”); Crossroads Grassroots Policy Strategies v. Fed. Election Comm’n, 788 F.3d 312, 321
(D.C. Cir. 2015) (reversing district court’s decision to deny motion to intervene where the district
                                                  13

     Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 12 of 21
 II.    Alternatively, the Court Should Grant Permissive Intervention to Defendant-
        Intervenors

        Under Federal Rule of Civil Procedure 24(b), a court may grant a proposed intervenor

permissive intervention if the intervenor asserts a claim or defense that shares a “common question

of law or fact” with the main action. Diagnostic Devices, Inc. v. Taidoc Tech. Corp., 257 F.R.D.

96, 100 (W.D.N.C. 2009). As noted above, Plaintiff asserts in this litigation that Defendants’ voter-

list-maintenance program violates the NVRA’s list-maintenance obligations. Defendant-

Intervenors contend that not only does Defendants’ program comply with the NVRA, but the more

aggressive purges sought by Plaintiff are unwarranted and in some cases unlawful. See supra

Section I.a. Thus, Defendant-Intervenors’ defense and the main action share common questions of

law: “What are the precise contours of the NVRA’s list-maintenance requirements?” and “Do the

Defendant’s list maintenance procedures satisfy those requirements?” These are the same shared

questions of law that provided the basis for permissive intervention in Voter Integrity Project v.

Wake County Board of Election. See Order, Voter Integrity Project NC, Inc. v. Wake Cty. Bd. of

Elections, Case No. 5:16-CV-683, ECF No. 26 (E.D.N.C. Dec. 1, 2016) (Ex. 4 to Mot. To

Intervene, ECF No. 20-5).

        Plaintiff contends Defendant-Intervenors cannot satisfy this prong because of a purported

lack of “firsthand knowledge,” citing to several paragraphs in Defendant-Intervenors’ proposed

Answer. This argument fails for two reasons. First, Rule 24 does not require “firsthand knowledge”

(and indeed, Plaintiff cites no basis in law in support of this argument). Second, a glance at the

corresponding paragraphs of the Complaint easily reveals why these allegations were denied for

lack of knowledge: all of these paragraphs refer to an unspecified “analysis” that Plaintiff



court found governmental representation adequate because that court failed to recognize that “we
look skeptically on government entities serving as adequate advocates for private parties”).

                                                 14

       Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 13 of 21
performed, which it did not adequately describe, and thus Defendant-Intervenors could not

independently verify. Those paragraphs of the Answer say nothing about the contributions

Defendant-Intervenors would make to the informed resolution of the issues in this case, which, as

explained in the Motion, would be substantial. The shortcomings in Plaintiff’s argument are further

revealed by Plaintiff’s attempt to supplement its Complaint in the Popper Declaration by adding

references to specific sources of information omitted in the Complaint, see Popper Decl. at ¶¶ 9-

10 (Ex. 1 to Pl. Resp., ECF No. 28-1), and cannot lay a basis for denying intervention here.

       Again, Plaintiff relies on the decision in Logan to contend that intervention should not be

permitted here. But as noted above, this decision was later vacated, see Judicial Watch, 2019 U.S.

App. LEXIS 8347, at *3, and it remains an outlier. See, e.g., Order, Voter Integrity Project NC,

Inc. v. Wake Cty. Bd. of Elections, Case No. 5:16-CV-683 (E.D.N.C. Dec. 1, 2016) (Ex. 4 to Mot.

To Intervene, ECF No. 20-5) (granting permissive intervention where proposed intervenors shared

a common question of law of “whether Wake County BOE has made reasonable efforts to perform

voter list maintenance under the NVRA”); Kobach v. U.S. Election Ass. Comm’n, Case No. 13-

cv-4095, 2013 WL 6511874, at *13 (D. Kan. Dec. 12, 2013) (granting permissive intervention to

League of Women Voters, among others, in NVRA matter after finding they had “clearly shown

their interests in either increasing participation in the democratic process, or protecting voting

rights, or both . . . .”); Florida v. United States, 820 F. Supp. 2d 85, 86-87 (D.D.C. 2011) (noting

the court had granted permissive intervention on behalf of defendants in VRA matter to

“organizations that have a special interest in the administration of Florida’s election laws”).

       The only other case relied on by Plaintiffs, North Carolina State Conference of the NAACP

v. Cooper, 332 F.R.D. 161 (M.D.N.C. 2019), was effectively overturned as the intervenors were

later granted intervention by the Fourth Circuit when defendants appealed the court’s preliminary



                                                 15

     Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 14 of 21
injunction. See Order, N.C. State Conf. v. Raymond, Case No. 20-1092 (4th Cir. Mar. 27, 2020)

(granting motion by President Pro Tempore of the North Carolina Senate and the Speaker of the

North Carolina House of Representatives to intervene) (Exhibit 1).

       Finally, Defendant-Intervenors’ participation in this case would cause no undue delay or

prejudice as Plaintiff contends. As Plaintiff concedes, the Defendant-Intervenors’ motion for

intervention is timely. Pl. Resp. at 6 n.2. Plaintiff’s unsubstantiated assertions as to the impact of

Defendant-Intervenors’ participation in discovery would apply to preclude any proposed

intervenor in any matter and fail to show any particularized delay or prejudice in this case. 7 It also

fails to account for the benefit of permitting intervention by organizations actively involved in

ensuring eligible voters remain on voter rolls. See Order, Voter Integrity Project NC, Inc. v. Wake

Cty. Bd. of Elections, Case No. 5:16-CV-683, ECF. No. 26 at *5 (E.D.N.C. Dec. 1, 2016) (Ex. 4

to Mot. To Intervene, ECF No. 20-5) (“While Proposed Intervenor-Defendants’ participation in

the litigation as parties may impose some additional burdens on [Plaintiff], any prejudice it might

suffer is outweighed by the benefit to the court from participation of Proposed Intervenor-

Defendants’ experienced counsel and from more extensive briefing on issues.”); Kobach, 2013

U.S. LEXIS at *14 (noting the intervenors’ “experience, views, and expertise . . . will help clarify,

rather than clutter the issues of the action, which will in turn assist the Court in reaching its

decision”).

       Plaintiff also tries to invoke the Defendant-Intervenors’ intent to file a dispositive motion

to its claims of undue delay. Pl. Resp. at 21. If anything, Defendant-Intervenors’ expected



7 Plaintiff’s reliance on Stuart here again overlooks that the Fourth Circuit only found no abuse of
discretion in the lower court’s denial of permissive intervention after agreeing that the defendants
were “zealously pursuing the same ultimate objectives” as the appellants. 706 F.3d 345, 355
(emphasis added). For the reasons discussed above in Section I, that is not the case here.

                                                  16

     Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 15 of 21
dispositive motion practice underscores that these organizations have a common question of law

with the claims in the Complaint. Moreover, if the Defendants file their own dispositive motions,

then Defendant-Intervenors’ motion will cause no such undue delay at all; but if Defendant-

Intervenors are alone in filing a dispositive motion, this would only show why intervention is

required to protect their interests.

        As for Plaintiff’s complaints about counsel’s statements, these are immaterial to the motion

before the court. Plaintiff does not dispute that Defendant-Intervenors themselves are non-partisan

entities that all seek to protect the right to vote for all eligible voters. Nicholas Decl. ¶ 3 (Ex. 2 to

Mot. To Intervene, ECF No. 20-3); Montford Decl. ¶ 3 (Ex. 3 to Mot. To Intervene, ECF No. 20-

4). The only group politicizing an important federal law designed to protect all voters is the

Plaintiff, who has filed similar cases around the country in an effort to force quick settlements that

force states to exceed what is required under the NVRA, see, e.g., Settlement Agreement, Judicial

Watch Inc. v. Logan, Case No. 2:17-cv-8948 (C.D. Cal. 2017) (Ex. 4 to Pl.’s Resp., ECF No. 28-

4); Consent Judgment, Judicial Watch v. Grimes, 3:17-cv-94 (E.D. Ky. 2017) (ordered July 3,

2018) (Ex. 5 to Pl.’s Resp., ECF No. 28-5), 8 and who chose here to sue only two individual

counties which lean heavily Democratic. 9 Defendant-Intervenors seek only to ensure a reading of

the NVRA consistent with its intent and to ensure that the voters they have registered are not

purged from the voter rolls.



8See also Jonathan Lai, Civil rights groups seek to block Judicial Watch lawsuit and avoid a
purge of Pennsylvania voter rolls, Philadelphia Inquirer,
https://www.inquirer.com/politics/election/pennsylvania-judicial-watch-voter-roll-civil-rights-
groups-20200511.html (last updated: May 11, 2020).
9 Guilford County and Mecklenburg County represent North Carolina’s most urban, most non-
white, and most-Democratic-affiliated populations according to voter registration statistics. Voter
Registration Statistics, N.C. State Bd. of Elections, https://vt.ncsbe.gov/RegStat/ (last visited May
8, 2020).

                                                   17

     Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 16 of 21
        Defendant-Intervenors agree that this case should not be about political theater; it should

be about protecting eligible voters from flawed list maintenance procedures that threaten their

ability to stay registered and to actually cast a ballot. If the North Carolina State Board is forced

to abandon its current list maintenance system—a system that already exceeds what is required

under the NVRA—and to carry out harsher, more error-prone, and potentially illegal measures,

then there is the distinct possibility that eligible voters will be improperly culled from the voting

rolls in North Carolina. Defendant-Intervenors should be granted permissive intervention to

protect them.

III.    Conclusion

        For the reasons asserted above and in Defendant-Intervenors’ initial Memo in Support of

Intervention, the Court should grant Defendant-Intervenors’ motion to intervene as of right or, in

the alternative, for permissive intervention.




                                                 18

       Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 17 of 21
Dated: May 12, 2020.
                                             Respectfully submitted,

                                              /s/ Hilary Harris Klein

Chiraag Bains*                                Allison J. Riggs (State Bar #40028)
Dēmos                                         Jeffrey Loperfido (State Bar #52939)
740 6th Street NW, 2nd Floor                  Hilary Harris Klein (State Bar #53711)
Washington, DC 20001                          Southern Coalition for Social Justice
(202) 864-2746                                1415 West Highway 54, Suite 101
cbains@demos.org                              Durham, NC 27707
                                              Telephone: 919-323-3380
Stuart Naifeh*                                Facsimile: 919-323-3942
Emerson Gordon-Marvin*                        Email: Allison@southerncoalition.org
Dēmos                                                 jeff@southerncoalition.org
80 Broad St, 4th Floor                                hilaryhklein@southercoalition.org
New York, NY 10004
(212) 485-6055
snaifeh@demos.org
egordonmarvin@demos.org

*Pro hac vice application forthcoming




                                        19

    Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 18 of 21
                                  CERTIFICATE OF SERVICE

       I certify that on the 12th day of May, 2020 the foregoing Reply in Support of Defendant-

Intervenors’ Motion to Intervenor and Exhibit thereto was filed via the Court’s CM/ECF filing

system, which will send a notification of filing to all counsels of record as indicated in the attached

Service List. Plaintiff’s Counsel H. Christopher Coates has agreed to accept service by electronic

mail and was served with the aforementioned documents via electronic mail as indicated in the

attached Service List.




                                                       /s/ Hilary Harris Klein
                                                       Hilary Harris Klein




                                                  20

     Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 19 of 21
                                   SERVICE LIST

Eric W. Lee                                  Olga Eugenia Vysotskaya de Brito
Judicial Watch, Inc.                         N.C. Department of Justice
425 Third Street, SW, Suite 800              114 W. Edenton Street
Washington, DC 20024                         P.O. Box 629
202-646-0008                                 Raleigh, NC 27602-0629
Email: elee@judicialwatch.org                919-716-0185
Attorney for Plaintiff                       Fax: 919-716-6759
Served by CM/ECF Notification                Email: ovysotskaya@ncdoj.gov
                                             Attorney for Defendants State of North
Robert D. Popper                             Carolina, North Carolina State Board of
Judicial Watch, Inc.                         Elections, and Karen Brinson Bell
425 Third Street, SW, Suite 800              Served by CM/ECF Notification
Washington, DC 20817
202-646-5173                                 Paul M. Cox
Fax: 202-646-5199                            North Carolina Department of Justice
Email: rpopper@judicialwatch.org             P.O. Box 629
Attorney for Plaintiff                       Raleigh, NC 27602-0629
Served by CM/ECF Notification                919-716-6932
                                             Fax: 919-716-6763
T. Russell Nobile                            Email: pcox@ncdoj.gov
Judicial Watch Inc.                          Attorney for Defendants State of North
P.O. Box 6592                                Carolina, North Carolina State Board of
Gulfport, MS 39506                           Elections, and Karen Brinson Bell
228-223-7820                                 Served by CM/ECF Notification
Email: Rnobile@judicialwatch.org
Attorney for Plaintiff                       G. Michael Barnhill
Served by CM/ECF Notification                Womble Bond Dickinson (US) LLP
                                             One Wells Fargo Center, Suite 3500
H. Christopher Coates                        301 South College Street
934 Compass Point                            Charlotte, NC 28202
Charleston, SC 29412                         704-331-4960
843-609-7080                                 Fax: 704-338-7829
Attorney for Plaintiff                       Email: Mike.Barnhill@wbd-us.com
Served by electronic mail to                 Attorney for Mecklenburg County Board of
curriecoates@gmail.com                       Elections, Michael G. Dickerson, and Carol
                                             Hill Williams
Mark A. Jones                                Served by CM/ECF Notification
Bell, Davis & Pitt P.A.
100 North Cherry St., Ste 600
Winston-Salem, NC 27101
336-714-4122
Fax: 336-714-4101
Email: mjones@belldavispitt.com
Attorney for Plaintiff
Served by CM/ECF Notification


                                        21

    Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 20 of 21
W. Clark Goodman                                  Patrick G. Spaugh
Womble Bond Dickinson (US) LLP                    Womble Bond Dickinson (US) LLP
301 South College St.                             301 South College Street
3500 One Wachovia Center                          Suite 3500
Charlotte, NC 28202-6025                          Charlotte, NC 28202
704-331-4981                                      704-331-4962
Fax: 704-338-7808                                 Email: Patrick.Spaugh@wbd-us.com
Email: Clark.Goodman@wbd-us.com                   Attorney for Mecklenburg County Board of
Attorney for Mecklenburg County Board of          Elections, Michael G. Dickerson, and Carol
Elections, Michael G. Dickerson, and Carol        Hill Williams
Hill Williams                                     Served by CM/ECF Notification
Served by CM/ECF Notification

John Mark Payne
Guilford County Attorney's Office
301 West Market Street
PO Box 3427
Greensboro, NC 27402
(336) 641-3686
Fax: (336) 641-3642
Email: mpayne@guilfordcountync.gov
Attorney for Defendants Guilford County
Board of Elections, Charlie Collicutt, and
Horace Kimel, Jr.
Served by CM/ECF Notification

Taniya Donyale Reaves
Guilford County Attorney's Office
301 West Market Street
Post Office Box 3427
Green, NC 27402
336-641-4911
Fax: 336-641-3642
Email: treaves@guilfordcountync.gov
Attorney for Defendants Guilford County
Board of Elections, Charlie Collicutt, and
Horace Kimel, Jr.
Served by CM/ECF Notification




                                             22

    Case 3:20-cv-00211-RJC-DCK Document 31 Filed 05/12/20 Page 21 of 21
